Citation Nr: 1513980	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  12-12 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left knee disorder, to include as secondary to service-connected bilateral foot hallux valgus deformity.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right knee disorder, to include as secondary to service-connected bilateral foot hallux valgus deformity.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back disorder, to include as secondary to service-connected bilateral foot hallux valgus deformity.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to an increased rating in excess of 30 percent for right foot hallux valgus deformity with bunions, plantar fissures, and pes planus.

6.  Entitlement to an increased rating in excess of 30 percent for left foot hallux valgus deformity with bunions, plantar fissures, and pes planus.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard, with a period of active duty for training from March 1981 to May 1981.  It isn't clear whether this was a period of federalized service.  See 38 U.S.C.A. §§ 316 , 502, 503, 504, 505 (West 2014); 38 C.F.R. §§ 3.6(c), (d) (2014).  This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2009, August 2011, and February 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana and Des Moines, Iowa.

The Veteran was scheduled for a hearing before the Board in July 2014 and September 2014; however, he failed to report for either proceeding.  He has not requested that the hearings be rescheduled, nor has he provided good cause.  Accordingly, his request for a hearing is considered withdrawn, and the Board may proceed with review of the claims.  38 C.F.R. § 20.704(d) (2014).

The Virtual VA and Virtual Benefits Management System (VBMS) electronic claims files contain the December 2014 written brief presentation submitted by the Veteran's representative, as well as, VA treatment records dated from September 1981 and January 2014 VA examination reports that were reviewed in a March 2014 supplemental statement of the case.

The issues of entitlement to service connection for residuals of a right knee injury and a back disorder, increased ratings in excess of 30 percent for right and left feet hallux valgus deformity, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ. 


FINDINGS OF FACT

1.  The claim for entitlement to service connection for a left knee disorder was denied in a July 2008 rating decision; the Veteran was notified of this action and of his appellate rights, but did not file a timely notice of disagreement.  New and material evidence was not received within one year of the decision.

2.  The evidence received since the July 2008 rating decision, regarding service connection for a left knee disorder, is not new and material.

3.  The claim for entitlement to service connection for a right knee disorder was denied in a March 2004 rating decision; the Veteran was notified of this action and of his appellate rights, but did not file a timely notice of disagreement.  New and material evidence was not received within one year of the decision.

4.  The claim for whether new and material evidence had been received to reopen service connection for a right knee disorder was denied in a July 2008 rating decision; the Veteran was notified of this action and of his appellate rights, but did not file a timely notice of disagreement.  New and material evidence was not received within one year of the decision.

5.  The evidence received since the July 2008 rating decision, regarding service connection for a right knee disorder, is new and material.  

6.  The claim for entitlement to service connection for a back disorder, was denied in a July 2008 rating decision; the Veteran was notified of this action and of his appellate rights, but did not file a timely notice of disagreement.  New and material evidence was not received within one year of the decision.

7.  The evidence received since the July 2008 rating decision, regarding service connection for a back disorder, is new and material.

8.  The Veteran's current bilateral hearing loss did not manifest during service or within one year of separation and is not otherwise related to noise exposure during active service.


CONCLUSIONS OF LAW

1.  The March 2004 and July 2008 rating decisions are final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.655, 20.302, 20.1103 (2014).

2.  New and material evidence has not been received since the July 2008 rating decision to reopen service connection for a left knee disorder, to include as secondary to service-connected bilateral foot hallux valgus deformity.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 

3.  New and material evidence has been received since the July 2008 rating decision to reopen service connection for residuals of a right knee injury, to include as secondary to service-connected bilateral foot hallux valgus deformity.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 

4.  New and material evidence has been received since the July 2008 rating decision to reopen service connection for a back disorder, to include as secondary to service-connected bilateral foot hallux valgus deformity.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 

5.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by letters in November 2009, November 2010, February 2011, and March 2011.  Neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Additionally, the claims were recently re-adjudicated in a March 2014 supplemental statement of the case.  Thus, adjudication of the claims discussed below is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  As the record currently stands, service treatment records, service personnel records, Social Security Administration (SSA) records, VA treatment records, VA vocational rehabilitation file, April 2011 and January 2014 VA audiological examination reports, April 2011 VA general medical examination report, and January 2014 VA examination report for knee and lower leg conditions are associated with the record.  With regard to the dispositions discussed below for a back disorder and bilateral hearing loss, the January 2014 VA examination reports are adequate as they are based upon a review of the claims file, an examination of the Veteran, and provided a supporting explanation.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that if VA provides the veteran with an examination in a service connection claim, the examination must be adequate).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose at any point during the appeal period.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating the claims discussed below. 

New & Material Evidence

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To prevail on the issue of service connection there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection can also be established on a secondary basis which requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995); Wallin v. West, 11 Vet. App. 509, 512 (1998).

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade, 24 Vet. App. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.

Left Knee Disorder

In a July 2008 rating decision, the RO denied service connection for a left knee disorder, to include as secondary to service-connected bilateral foot hallux valgus deformity.  The RO denied the claim due to a lack of any in-service diagnosis or treatment for the left knee and any current left knee disorder.  See 38 C.F.R. §§ 3.303, 3.310.  It was also noted that the Veteran failed to report to the scheduled May 2008 VA examination without good cause.  See 38 C.F.R. § 3.655.  The Veteran did not appeal this decision and did not submit new and material evidence within one year.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.

At the time of the 2008 rating decision, the evidence included the Veteran's service treatment records (STRs), VA treatment records, VA general medical examination reports dated July 1997, May 2000, and February 2007, and SSA records.  This evidence did not indicate any left knee diagnosis, despite the Veteran's belief that a left knee disorder is a direct result of his service-connected disability as stated in an October 2007 informal claim and his complaints of left knee pain.  

The evidence received since the July 2008 rating decision, pertinent to the claim on appeal includes VA treatment records, a VA vocational rehabilitation file, and a January 2014 VA examination report for knee and lower leg conditions, which was not previously associated with the record.  Nevertheless, these records are not material because they do not relate to an unestablished fact necessary to substantiate the claim on appeal.  Specifically, the January 2014 VA examiner determined the Veteran does not have a left knee diagnosis.  It was explained that he was unable to assess the Veteran's left knee for further clinical information due to the Veteran's refusal because of back pain.  Moreover, the examiner noted that review of the claims file did not show any ongoing complaints or treatment for the left knee; a review of the claims file corroborates that statement.  None of the other records provide a nexus or a current disability; as such, the evidence is not new and material.

As a result, the Board finds that the newly received evidence does not relate to an unestablished fact necessary to substantiate the claim on appeal, thus is not new and material and this claim is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156a.

Right Knee Disorder

In a March 2004 rating decision, the RO denied service connection for residuals of a right knee injury.  The RO denied the claim due to a lack of any in-service diagnosis or treatment for the right knee and any current right knee disorder.  See 38 C.F.R. § 3.303.  The Veteran did not appeal this decision and did not submit new and material evidence within one year.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.  

In a July 2008 rating decision, the RO denied the reopening of service connection for residuals of a right knee injury disorder because no new and material evidence had been submitted with regard to the claim.  See 38 C.F.R. § 3.156.  It was also noted that the Veteran failed to report to the scheduled May 2008 VA examination without good cause.  See 38 C.F.R. § 3.655.  The Veteran was notified of the July 2008 rating decision and of his appellate rights, but did not file a timely notice of disagreement.  As a result, the Board finds that the rating decision was final.  No new and material evidence was received within one year of the 2008 rating decision.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103. 

At the time of the 2008 rating decision, the evidence included the Veteran's STRs, VA treatment records, a VA vocational rehabilitation file, VA general medical examination reports dated July 1997, May 2000, and February 2007, and SSA records.  This evidence did not indicate any right knee diagnosis, despite the Veteran's assertion of an in-service injury to his right knee in the January 2004 informal claim and belief that a right knee disorder is a direct result of his service-connected disability as stated in an October 2007 informal claim.

The evidence received since the July 2008 rating decision, particularly an August 2013 VA treatment record and January 2014 VA examination report for knee and lower leg conditions, was not previously associated with the record.  These records document a diagnosis of a right knee disorder.  Specifically, the August 2013 VA treatment record documents a diagnosis of right knee osteoarthritis and the January 2014 VA examiner noted a diagnosis of degenerative joint disease of the right knee.  Such evidence is pertinent to the element of a current disability, which was not established at the time of the July 2008 rating decision.

Moreover, the Veteran's statement in the October 2007 informal claim can be construed as alleging service connection on a secondary basis pursuant to 38 C.F.R. § 3.310.  This is a new theory of entitlement for this claim as it was not raised at the time of the July 2008 rating decision.

As a result, the Board finds that the newly received evidence is new and material.  Having submitted new and material evidence, this service connection claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Back Disorder

In a July 2008 rating decision, the RO denied service connection for a back disorder, to include as secondary to service-connected bilateral foot hallux valgus deformity.  The RO denied the claim due to a lack of any in-service diagnosis or treatment for the low back and any current back disorder.  See 38 C.F.R. §§ 3.303, 3.310.  It was also noted that the Veteran failed to report to the scheduled May 2008 VA examination without good cause.  See 38 C.F.R. § 3.655.  The Veteran did not appeal this decision and did not submit new and material evidence within one year.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.  

At the time of the 2008 rating decision, the evidence included the Veteran's STRs, VA treatment records, VA vocational rehabilitation file, VA general medical examination reports dated July 1997, May 2000, and February 2007, as well as SSA records.  This evidence did not indicate any current diagnosis of a back disorder, despite the Veteran's request for service connection for such a disorder in the October 2007 informal claim.

The evidence received since the July 2008 rating decision, particularly March 2011 VA magnetic resonance imaging (MRI) report, April 2011 VA general medical examination report, and January 2014 VA spine examination report, was not previously associated with the record.  These records document the Veteran's diagnosis of a back disorder.  Specifically, the March 2011 MRI report revealed findings of equivocal small far left lateral disc herniation L5-S1 which was affirmed in the April 2011 and January 2014 VA examination reports.  The January 2014 VA examiner also documented the Veteran has intervertebral disc syndrome (IVDS).  Such evidence is pertinent to the element of a current disability, which was not established at the time of the July 2008 rating decision.

As a result, the Board finds that the newly received evidence is new and material.  Having submitted new and material evidence, this service connection claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection for Bilateral Hearing Loss

Again, as noted above, in seeking VA disability compensation a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

A hearing loss disability for VA compensation purposes is established when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC (controlled speech discrimination) test are less than 94 percent.  38 C.F.R. § 3.385.  

Service connection can also be established through application of statutory presumptions, including for "chronic diseases," such as other organic diseases of the nervous system which include sensorineural hearing loss, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1131, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a); see M21-1MR, Part III.iv.4.B.12.a; see also Cromley v. Brown, 7 Vet. App. 376, 378 (1995).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the disease identity is established, there is no requirement of continuity; however, continuity of symptomatology after discharge is required to support the claim only where the condition noted during service is not, in fact, shown to be chronic or the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  These provisions apply only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the July 2009 claim, the Veteran requested service connection for bilateral hearing loss.  The Veteran underwent a VA audiological examination in April 2011.  He did not report hearing loss as a concern, and informed the examiner that he was exposed to military noise exposure during his time in the Army National Guard from training with track vehicles, artillery, and grenades without the use of hearing protection.  The Veteran also reported occupational noise exposure over the past 25 years from welding with no hearing protection used, and denied a history of significant recreational noise exposure, chronic ear infections, ear surgeries, stroke, heart attack, head injury, fullness of the ears, genetic history of hearing loss, and chemotherapy.  

Most recently, at the January 2014 VA audiological examination, the Veteran reiterated his military noise exposure; however, noted that hearing protection was used during service.  He also reiterated his history of occupational noise exposure and affirmed the denial of significant recreational noise exposure, chronic ear infections, ear surgeries, stroke, heart attack, head injury, fullness of the ears, genetic history of hearing loss, and chemotherapy.  

The evidentiary record shows a current diagnosis of bilateral hearing loss for VA purposes, as documented in the April 2011 and January 2014 VA audiological examination reports.  See 38 C.F.R. § 3.385.

On the question of in-service injury or disease, the Board finds that the Veteran is competent to report that he was exposed to loud noise to both ears in service.  The Veteran is also credible as his statements are supported by service personnel records noting that his military occupational specialty (MOS) was a calvary scout, he earned a rifle M-16 qualification badge, and underwent basic armor training.  Given the Veteran's competency to report noise exposure and the reported noise exposure's consistency with his military duties as a calvary scout, the Board finds the Veteran had noise exposure during service.  

In spite of the Veteran's exposure to noise while in service, the evidence demonstrates that symptoms of bilateral hearing loss were not manifest or chronic during this period or within one year.  Review of the Veteran's STRs shows he demonstrated bilateral unimpaired hearing in December 1980 and in May 1985 on a periodic examination.  Such findings do not reveal a showing of chronic symptoms of bilateral hearing loss in service in 1981.  Moreover, the Veteran has not alleged the presence of hearing loss or hearing difficulty during or since service, and there are no STRs indicating such.  

Moreover, neither the evidence of record nor the Veteran suggests that symptoms of the current bilateral hearing loss have been continuous since separation from service.  VA treatment records reflect the Veteran complained of difficulty hearing in October 2011.  Bilateral sensorineural hearing loss was listed among the Veteran's problem list in a November 2011 treatment record.  A September 2012 treatment record notes "hearing" as a barrier to the Veteran's learning, and August 2012 and July 2013 records note his use of hearing aids for hearing loss.  He did not meet the criteria for a bilateral hearing loss disability for VA purposes to a compensable degree during the first year after active service.  Bilateral hearing loss meeting VA's definition was not shown until at least 2011 - many years after service and the Veteran has not alleged otherwise.  Therefore, service connection for bilateral hearing loss, on a presumptive basis as a chronic disease, is not available in this case.  

The evidence also demonstrates the Veteran's currently diagnosed bilateral hearing loss is not otherwise related to noise exposure during active service.  The January 2014 VA examiner concluded the Veteran's hearing loss is less likely than not caused by or a result of military noise exposure.  The examiner noted that the opinion was based on review of the Veteran's service treatment records that reflected normal hearing throughout service with no significant changes therein.  The Veteran's medical history, to include in-service noise exposure and occupational noise exposure, as well as the absence of significant recreational noise exposure, was also noted by the examiner.  

The VA examiner provided a rationale that indicated a review of the Veteran's claims file and medical history.  The examiner also recorded pertinent examination findings and provided a conclusion with supportive rationale.  Thus, the January 2014 VA medical opinion regarding a relationship between the Veteran's bilateral hearing loss and military noise exposure is probative and the Board assigns it significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board notes that the April 2011 VA examiner did not render an opinion as to the etiology of the Veteran's bilateral hearing loss.

The Veteran is competent to report symptoms of hearing loss that he experiences as it comes through the use of his senses.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, the January 2014 VA medical opinion of record has been provided by a medical professional.  This individual has experience, education, training, and expertise that the Veteran is not shown to have.  As such, this opinion provided by the VA medical professional is more probative than the Veteran's assertion that his hearing loss is related to service and is afforded greater probative weight regarding service connection in this case.

Based on the evidence of record, the most probative evidence demonstrates that hearing loss is not related to service.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

As new and material evidence has not been received to reopen service connection for a left knee disorder, to include as secondary to service-connected bilateral foot hallux valgus deformity, the claim is denied.  

As new and material evidence has been received to reopen service connection for residuals of a right knee injury, to include as secondary to service-connected bilateral foot hallux valgus deformity, the claim is reopened.  

As new and material evidence has been received to reopen service connection for a back disorder, to include as secondary to service-connected bilateral foot hallux valgus deformity, the claim is reopened.  

Service connection for bilateral hearing loss is denied.


REMAND

A remand is required to obtain an adequate VA medical opinion on a secondary basis for the issues of entitlement to service connection for a right knee disorder injury and a back disorder, both to include as secondary to service-connected bilateral foot hallux valgus deformity with bunions, plantar fissures, and pes planus.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Additionally, a medical opinion should address the appropriate theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  In a secondary service connection claim, a medical opinion that a disorder is not the result of an already service-connected disability does not address the issue of aggravation.  El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013). Where an examiner finds that a service-connected disability did not cause a claimed disorder and that the claimed disorder was more likely related to other factors, it isn't clear that aggravation has been addressed.  El-Amin, 26 Vet. App. at 140.

As noted above, the Veteran has met the criteria of a current disability for a current right knee and back disorder.  The Veteran has contended that connection for these musculoskeletal disorders are caused or aggravated by his service connected bilateral foot hallux valgus deformity.  A January 2014 VA Medical Opinion report addressed whether the Veteran's right knee and back disorders are caused by the service-connected bilateral foot hallux valgus deformity, but did not provide an aggravation opinion.  As a result, an additional VA medical opinion should be afforded to determine whether the Veteran's current right knee and back disorders are aggravated by his service-connected bilateral foot hallux valgus deformity with bunions, plantar fissures, and pes planus.

Additionally, the Board notes that at the April 2011 VA general medical examination, the Veteran reported the onset of his back disability in 1986 while driving in California.  He explained that he hit a hole then arched and injured his back after he returned home, and he did not seek any medical treatment.  The Board finds that the January 2014 VA Medical Opinion did not address this contention made the Veteran in April 2011 and this contention falls within the dates of the Veteran's service in the Army National Guard, thus an additional VA medical opinion should be afforded to determine whether the Veteran's current back disorder is related to the alleged 1986 event if there was an injury during a period of inactive duty for training or active duty for training.

A remand is also required to afford the Veteran an additional VA examination in connection with his increased evaluation claims for the service-connected bilateral foot hallux valgus deformity with bunions, plantar fissures, and pes planus.  VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); 38 C.F.R. § 3.326(a) (2014).  During the course of the appeal, the Veteran was afforded a VA general medical examination in April 2011 which assessed his pes planus as mild.  Most recently, the Veteran underwent a VA foot examination in August 2012, which was almost three years ago.  The August 2012 VA examination report did not address all of the rating criteria pertinent to evaluating a foot disability, specifically pes planus.  Moreover, VA treatment records since the August 2012 VA examination document additional complaints and treatment pertaining to the feet.  Therefore, the Board finds that an additional VA examination is necessary for the purpose of ascertaining the current severity and manifestations of these service-connected disabilities.

Moreover, because adjudication of these claims may impact adjudication of the TDIU claim, they are considered inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the TDIU claim must also be remanded.


Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  After completing the foregoing development, obtain clarifying medical opinions from the VA physician who provided the January 2014 VA Medical Opinions.  If the physician is not available or unable or unwilling to provide the requested opinion, another appropriate clinician should be asked to provide clarifying medical opinions.  If the physician concludes that an examination is required, one should be provided.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

Based upon a review of the record and clinical findings, the VA physician must provide the following opinions:

a)  Is it at least as likely as not (i.e., probability of 50 percent) that the Veteran's right knee disorder is aggravated (chronically or permanently worsened) by his service-connected bilateral foot hallux valgus deformity with bunions, plantar fissures, and pes planus ?

b)  Is it at least as likely as not (i.e., probability of 50 percent) that the Veteran's back disorder is aggravated (chronically or permanently worsened) by his service-connected bilateral foot hallux valgus deformity with bunions, plantar fissures, and pes planus ?

c) If aggravation is found, identify the baseline level of severity of the Veteran's right knee or back disorder prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.

d)  Is it at least as likely as not (i.e., probability of 50 percent) that the Veteran's back disorder is related to a 1986 back injury, as reported by the Veteran in the April 2011 VA general medical examination report? 

3.  After completing the foregoing development, obtain a VA examination to ascertain the current severity and manifestations of the Veteran's service-connected bilateral foot hallux valgus deformity with bunions, plantar fissures, and pes planus.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's feet disabilities under the rating criteria.  In particular, the examiner should determine whether there is any actual loss of use of the right and/or left foot and whether there is pronounced acquired bilateral flatfeet with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the medical opinion reports to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


